Exhibit 10.50

LOGO [g134659ex10_50pg001.jpg]

 

Document Sheet

Government of Karnataka

Registration and Stamps Department

This sheet can be used for any document 2010-2011 Date of execution Total stamp
duty paid Rs.

LEASE DEED

LESSOR: MR. AZEEZ MOHAMMED, MRS. FARIDA AZEEZ, MR. SYED SUHALE AHMED, MR. SYED
SHAKEEL AHMED,

MRS.NAJMUNISSA, MRS. SAROJA THYAGARAJAN, MR. T. V. PRASAD, MR. RAM SUNDAR
SUGAVANAM HUF, REPRESENTED BY ITS KARTHA DR. RAM SUNDAR SUGAVANAM, DR. KALPA
SUNDAR, MR. MUNAVAR YUNUS JALIWALA, MR. FAIZAL YUNUS JALIWALA, MRS. VANDANA J.
MOOLCHANDANI, MR. JAIPRAKASH MOOLCHANDANI, MR.DHANESH KUMAR NOTANI AND M/S. KAY
ARR & COMPANY

LESSEE: TRX TECHNOLOGIES INDIA PRIVATE LIMITED

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg003.jpg]

 

2

2010-2011

INDEX OF LEASE DEED

CLAUSE NO. HEADINGS PAGE NO.

Definition 7

Interpretation 8

1 Security Deposit 15

2 Rate Of Rent 16

3 Duration 17

4 Renewal 17

5 Enhancement 18

6 Tenancy Month 18

7 Vacant Possession 18

8 Car Park 19

9 Cafeteria Rent 19

10 Payment of Taxes 19

11 Electricity/Water 20

12 Use of the Premises 21

13 Structural Additions/Internal Alteration 22

14 Sub-Letting 22

15 Repairs and Maintenance 22

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg005.jpg]

 

3

2010-2011

16 Common Area Maintenance 23 (CAM)

17 Inspection 23

18 Sale and Alienation 23

19 Title Guarantee 24

20 AH Insurance Risk 24

21 Indemnity 25

22 Termination of Lease 25

23 Return of Premises 26

24 Modification/Variation 26

25 Refund of Security Deposit 26

26 Arbitration 27

27 Language, Jurisdiction and 27 Arbitration Venue

28 Severance 27

29 General Provision 27

30 Entire Deed 28

31 Notice and Service of Notice 28

32 Address for Notice 28

33 Lease Registration 30

34 Representation and Warranties 30

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg007.jpg]

 

4

2010-2011

35 Force Majeure 31

36 Joint Recipients 32

37 Headings 32

38 Lease Deed 32

Schedule Property 33

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg002.jpg]

* Confidential Treatment

Requested

 

Print Date & Time : 06-10-2010 04:21:58 PM 2888

06-10-2010 03:38:39 PM

1 121200.00

2 1680.00

3 100.00 122980.00

TRX Technolongies India Private Ltd Rep by Authorized Signatories Mr, Venkata
Rao

TRX Technolongies India Private

Ltd Rep by Authorized Signatories Mr.

Venkata Rao

TRX Technolongies India Private

Ltd Rep by Authorized

Signatories Mr. Venkata Rao

Mr.Azeez Mohammed.

* Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg004.jpg]

* Confidential Treatment

Requested

 

Farida Azeez,Syed Suhale

Ahmed,Syed Shakeel Ahmed,Najmunissa,Saroja Thyagarajan,T.V.Prasad, Ram Sundar
Sugavanam HUF,Rep by its Kartha Dr.Ram Sundar Sugavanam,Dr. Kalpa Sundar,Munavar
Yunus 3 Jaliwal,Faizal Yunus

Jaliwala, Vandana

J.Moolchandani,Jaiprakash

Moolchandani,Dhanesh Kumar Notani Rep by their GPA Holder Azeez Mohammed

KAY ARR & Co Rep by its

Proprietor Mr.K.Ramesh .

4 Farida Azeez,Syed Suhale

Ahmed.Syed Shakeel Ahmed,Najmunissa,Saroja

Thyagarajan,T.V.Prasad,Ram

Sundar Sugavanam HUF.Rep by its Kartha Dr Ram Sundar Sugavanam,Dr. Kalpa

Sundar,Munavar Yunus Jaliwal.

5 Faizal Yunus Jaliwala,Vandana

J.Moolchandani,Jaiprakash

Moolchandani,Dhanesh Kumar

Notani Rep by their GPA Holder K.Ramesh Proprietor KAY ARR&Co

* Confidential Treatment Requested



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg006.jpg]

 

1

Shivakoti Reddy

No. 143.Lakshmi Nilaya, SM Road T. Dasarahalli Bangalore 57

2

Madhu Chandra Rao

NO. 80,1st FLoor, J.C.Road Bangalore 02

There is No Difference Between Original and Duplicate

KRI-1-02888-2010-11

KRID349

06-10-2010

Designed and Developed by C-DAC, ACTS. Pune



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg008.jpg]

 

Department of Stamps and Registration

1957

TRX Technolongies India Private Ltd Rep by Authorized Signatories Mr. Venkata
Rao

242400.00 DD NO. 503297 Dt. 28/09/2010 Drawn on Deutsche Bank

242400.00

06/10/2010

Designed and Developed by C- DAC ACTS Pune.



--------------------------------------------------------------------------------

LOGO [g134659g62o45.jpg]

 

LEASE DEED

 

THIS LEASE DEED is made and executed on the Twenty Nine day of September Two
Thousand Ten (29.09.2010) at Bangalore:

 

BETWEEN:

 

1.   Mr. Azeez Mohammed, *

 

2.   Mrs. Farida Azeez, *

 

3.   Mr. Syed Suhale Ahmed, *

 

4.   Mr. Syed Shakeel Ahmed, *

 

5.   Mrs. Najmunissa, *

 

6.   Mrs. Saroja Thyagarajan, *

 

7.   Mr. T. V. Prasad, *

 

8.   Ram Sundar Sugavanam, *

 

9.   Dr. Kalpa Sundar, *

 

LOGO [g134659g72b29.jpg]

 

* Confidential Treatment

Requested



--------------------------------------------------------------------------------

LOGO [g134659g27c56.jpg]

 

10.   Mr. Munavar Yunus Jaliwala, *

 

11.   Mr. Faizal Yunus Jaliwala, *

 

12.   Mrs. Vandana J. Moolchandani, *

 

13.   Mr. Jaiprakash Moolchandani, *

 

14.   Mr. Dhanesh Kumar Notani, *

 

15.   M/s. Kay Arr & COMPANY, *

 

     Lessor No. 2 – 14 are represented herein by their Power of Attorney Holders
Mr. Azeez Mohammed and Mr. K. Ramesh,

 

     Hereinafter jointly and collectively referred to as the “LESSORS”, which
statement shall, wherever the context so requires or admits, mean and include,
their respective heirs, executors, administrators and assigns) OF THE ONE PART;

 

LOGO [g134659g62z48.jpg]

* Confidential Treatment

Requested



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg011.jpg]

 

AND:

TRX Technologies India Private Limited a company incorporated under the Indian
Companies Act, 1956 and having its registered office at #201, Prestige Sigma,
No. 3 Vital Mallya Road, Bangalore 560 001, Karnataka PAN—AACCT7171N represented
by its duly Authorized Signatories Mr. Venkat Rao, aged about 37 years,
(hereinafter referred to as the “LESSEE”, which statement shall, wherever the
context so requires or admits, mean and include its executors, administrators
and assigns) OF THE OTHER PART;

DEFINITIONS:

DEMISED PREMISES

All that piece parcel of Property being land together with Superstructures newly
constructed thereon Office Building bearing No. 301 & 302 on Second Floor and
401, 402 & 403 on Third Floor each floor having a super built up area 12060 Sq.
Ft., and Cafeteria measuring 5,000 Sq. Ft., with 100 seating capacity, 1
Gymnasium, and 24 seater Training Room at Terrace with A/c and furniture, along
with TWENTY FOUR car parking space in the office building known as “ROYAL
STONE—THE TECH PARK” constructed on Composite Immovable Property bearing
Corporation Ward No. 29, situated at Benniganahalli, K. R. Puram, , Bangalore,
which is more particularly described in Schedule herein below forming an
integral part of this Lease Deed.

THE LEASE

Lease means a Lease of the Demised Premises of 2nd and 3rd Floor each floor
measuring 12060 Sq. Ft including cafeteria measuring 5000 Sq. Ft in project
known as “ROYAL STONE — THE TECH PARK” constructed on property bearing
Corporation Ward No. 29, situated at Benniganahalli, K. R. Puram, in Corporation
Ward No. 29, Bangalore totally measuring 29120 Sq. Ft between the said LESSORS,
and the said LESSEE.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg012.jpg]

 

THE LESSORS

The expression ‘the LESSORS’ includes the person or persons from time to time
entitled to possession of the Premises when the Lease comes to an end, and for
the time being in this deed Mr. Azeez Mohammed, Mrs. Fareeda Azeeza, Mr. Syed
Suhale Ahmed, Mr. Syed Shakeel Ahmed, Mrs. Najmunissa, Mrs. Saroja Thyagarajan,
Mr. T. V. Prasad, Ram Sundar Sugavanam HUF, by its Kartha Dr. Ram Sundar
Sugavanam, Dr. Kalpa Sundar, Mr. Munavar Yunus Jaliwala, Mr. Faizal Yunus
Jaliwala, Mrs. Vandana J. Moolchandani, Mr. Jaiprakash Moolchandani, Mr. Dhanesh
Kumar Notani, and M/S. Kay Arr & Company.

THE LESSEE

The expression “The LESSEE” shall means TRX Technologies India Private Limited a

Company registered under the Indian companies Act 1956, duly authorized and
represented by its Authorized Signatory Mr. Venkat Rao, and or its holding,
subsidiary, group and associated companies.

INTERPRETATION GENDER AND NUMBER

Words importing one gender include all other genders: words importing the
singular include the plural and vice versa

THE LEASE

The term ‘the Lease’ includes all or any deeds and documents supplemental to the
Lease in writing.

THE INITIAL RENT

‘The Initial Rent’ means the rent agreed upon as per this Lease Deed. THE TERM

‘The Term’ means the period during which this Lease Deed shall be in full force
and effect as defined in Clause 3 and 4 of this Lease Deed.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

8



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg013.jpg]

 

FITOUT PERIOD

“Fit out” shall deem to mean fitting and affixing or installing or cementing of
various physical components and accessories, including furniture’s, fittings and
other office equipments.

COMMON AREA

“Common Area” means and includes the foundations, columns, girders, beams,
supports main walls, roofs halls, corridors, lobbies, stairs, stairways,
fire-escapes, entrances, the basements, cellars, yards, gardens, parking areas
and storage spaces, the lodging of janitors or persons employed for the
management of the property, installations of central services, such as power,
light, gas, hot and cold water, heating, refrigeration, air-conditioning and
incinerating, the elevators, tanks, pumps, motors, fans, compressors, ducts and
in general all apparatus and installations existing in common use and exits of
the building, and all other parts of the property necessary or convenient to its
existence, maintenance and safety, or normally in common use.

SUPER BUILT AREA

“Super Built up area” means the total floor area including the walls, plus the
proportionate share of the common areas in the building including the building
core and the service areas in the basement.

WITNESSES AS FOLLOWS:

WHEREAS 1) Mr. Abdul Wahid 2) Mrs. Nurjehan Wahid 3) Mr. Mohammed Usman 4) Mr.
Mohammed Zohaib 5) Mr. M. L. Amarnath and 6) Mr. M. L. Amarnath (HUF) herein
after referred as the “LAND OWNERS” and M/s. Kay Arr & Company entered into an
Agreement for Joint Development dated 23.06.2004 Registered as Document No.
7922/2004-05 in Book I, stored in C. D. No. KRID 59, along with a Registered
General Power of Attorney dated 23.06.2004 in favour of M/s Kay Arr and Co
bearing Document No. 185/2004-05, Book IV, stored in CD No. KRID59 to develop
the said property based on the terms and conditions therein both registered in
the office of the Sub – Registrar, K. R. Puram, Bangalore. In furtherance to the
JDA and GPA the Land Owners and M/s. Kay Arr & Co entered into Un registered
Supplemental Agreement dated 23/06/2004 to the JDA (Supplemental Agreement) and
by virtue of the said Joint Development Agreement and Supplementary Agreement,
the LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 to 14 LESSEE

9



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg014.jpg]

 

10

Land Owners became entitled to and sole absolute and legal owner of constructed
area to the portion of Second and Third Floor of the building being office of
“ROYAL STONE – THE TECH PARK” constructed on 143/A, K. R. Puram CMC Consolidated
Khatha No. 100, in Sy. No.80, 83, 84/2, 84/3 and situated at Benniganahalli, K.
R. Puram, in Corporation Ward No. 29, Bangalore (hereinafter referred to as the
SCHEDULE ‘A’ PROPERTY)

WHEREAS the units falling to the share of the Land Owners are the units
admeasuring 29120 Sq. Ft being the portion of Second Floor and Third Floor
including cafeteria of the Building known as “ROYAL STONE – THE TECH PARK” with
24 car parking spaces within the Building and Drawings / Floor plan attached as
Annexure A and hereinafter referred to as the “DEMISED PREMISES”.

WHEREAS the plans and specifications for the construction of the above said
commercial office space have been duly sanctioned and approved by the concerned
authorities viz BBMP and the LAND OWNERS and Kay Arr & Co have received
Commencement Certificate bearing No BBMP/NAYA/L.P/133/2007-08 dated 30.05.2008
issued by BBMP Mahadcvapura Bangalore.

WHEREAS LAND OWNERS and Kay Arr & Co arc under the process of obtaining the
requisite ‘Occupancy Certificate’ from Concerned Authorities. The same as and
when obtained should be handed over to LESSEE for its records.

WHEREAS subsequently 1) Mr. Abdul Wahid 2) Mrs. Nurjehan Wahid 3) Mr. Mohammed
Usman 4) Mr. Mohammed Zohaib 5) Mr. M. L. Amarnath and 6) Mr. M. L. Amarnath
(HUF) and M/s. Kay Arr & Company sold the Eastern half portion of entire Second
Floor consisting of office space numbered as Unit Nos. 301/302 measuring 6060
Sq. Ft of Super Built up Area along with Five Car Parking space(Two covered and
Three Uncovered) in favour of Mr. Azeez Mohammed and Mrs. Farida Azeez the 1st
and 2nd LESSORS herein through a Registered Sale Deed dated 15.06.2010 bearing
Document No. 1128/2010-11, in Book I, stored in CD No. KRID343 in the office of
the Sub – Registrar, K. R. Puram, Bangalore.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg015.jpg]

 

WHEREAS the LESSOR No. 1 & 2, also got the Form B Property Register Extract in
their name issued by Bruhut Bangalore Mahanagara Palike (BBMP), Mahadevapura
Zone, bearing No. 332 Ward No. 56 issued on 18.09.2010 and have paid upto date
property tax to the concerned authority viz. BBMP.

WHEREAS subsequently 1) Mr. Abdul Wahid 2) Mrs. Nurjehan Wahid 3) Mr. Mohammed
Usman 4) Mr. Mohammed Zohaib 5) Mr. M. L. Amarnath and 6) Mr. M. L. Amarnath
(HUF) and M/s. Kay Arr & Company sold the 50% of Western half portion of entire
Second Floor consisting of office space numbered as Unit Nos. 301/302 measuring
3000 Sq. Ft of Super Built up Area along with Two Car Parking space (Two covered
and One uncovered) in favour of Mr. Syed Suhale Ahmed and Mr. Shakeel Ahmed, the
3rd and 4th LESSORS herein through a Registered Sale Deed dated 07.08.2010
bearing Document No. 1983/2010-11, in Book I, stored in CD No. KRID346 in the
office of the Sub – Registrar, K. R. Puram, Bangalore.

WHEREAS the LESSOR No. 3 & 4, also got the Form B Property. Register Extract in
their name issued by Bruhut Bangalore Mahanagara Palike (BBMP), Mahadevapura
Zone, bearing No. 330, Ward No. 56 issued on 16.09.2010 and have paid upto date
property tax to the concerned authority viz. BBMP.

WHEREAS subsequently 1) Mr. Abdul Wahid 2) Mrs. Nurjehan Wahid 3) Mr. Mohammed
Usman 4) Mr. Mohammed Zohaib 5) Mr. M. L. Amarnath and 6) Mr. M. L. Amarnath
(HUF) and M/s. Kay Arr & Company sold the 50% of Western half portion of entire
Second Floor consisting of office space numbered as Unit Nos. 301/302 measuring
3000 Sq. Ft of Super Built up Area along with Two Car Parking space (One Covered
and One Uncovered) in favour of Mrs. Najmunissa the 5th LESSOR herein through a
Registered Sale Deed dated 07.08.2010 bearing Document No. 1984/2010-11, in Book
I, stored in CD No. KRID346 in the office of the Sub – Registrar, K. R. Puram,
Bangalore.

WHEREAS the LESSOR No. 5 also got the Form B Property Register Extract in her
name issued by Bruhut Bangalore Mahanagara Palike (BBMP), Mahadevapura Zone,
bearing No. 331, Ward No. 56 issued on 16.09.2010 and have paid upto date
property tax to the concerned authority viz. BBMP

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

11



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg016.jpg]

 

WHEREAS subsequently 1) Mr. Abdul Wahid 2) Mrs. Nurjehan Wahid 3) Mr. Mohammed
Usman 4) Mr. Mohammed Zohaib 5) Mr. M. L. Amarnath and 6) Mr. M. L. Amarnath
(HUF) and M/s. Kay Arr & Company sold the Western half portion of entire Third
Floor consisting of office space numbered as Unit No. 401 measuring 6000 Sq. Ft
of Super Built up Area along with Five Car Parking space (Two covered and Three
uncovered) in favour of Mrs. Saroja Thyagarajan, Mr. T. V. Prasad, Ram Sundar
Sugavanam HUF by its Kartha Mr. Ram Sundar Sugavanam represented by Authorized
Person Dr. S. Jayarama Chandran, Dr. Kalpa Sundar by her Father Mr. V. K.
Thyagarajan, the 6th, 7th, 8th & 9th LESSORS herein through a Registered Sale
Deed dated 28.07.2010 bearing Document No. 1843/2010-11, in Book I, stored in CD
No. KRID346 in the office of the Sub – Registrar, K. R. Puram, Bangalore.

WHEREAS the LESSOR No. 6, 7, 8 & 9 also got the Form B Property Register Extract
in their name respectively issued by Bruhut Bangalore Mahanagara Palike (BBMP),
Mahadevapura Zone, bearing No. 333 Ward No. 56 issued on 18.09.2010 and have
paid upto date property tax to the concerned authority viz. BBMP.

WHEREAS thereafter 1) Mr. Abdul Wahid 2) Mrs. Nurjehan Wahid 3) Mr. Mohammed
Usman 4) Mr. Mohammed Zohaib 5) Mr. M. L. Amarnath and 6) Mr. M. L. Amarnath
(HUF) sold the Office space out of Unit bearing No. 402 on Third Floor measuring
3060 Sq. Ft of Super Built up Area along with Three Car Parking space in favour
of Mr. Munavar Yunu Jaliwala and Mr. Faizal Yunus Jaliwala the 10th and 11th
LESSORS herein through a Registered Sale Deed dated 03.04.2010 bearing Document
No. 19/2010-11, in Book I, stored in CD No. KRID 340 in the office of the Sub –
Registrar, K. R. Puram, Bangalore.

WHEREAS the LESSOR No. 10 & 11 also got the Form B Property Register Extract in
their name issued by Bruhut Bangalore Mahanagara Palike (BBMP), Mahadevapura
Zone, bearing No. 329, Ward No. 56 issued on 16.09.2010 and has paid upto date
property tax to the concerned authority viz. BBMP.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

12



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg017.jpg]

 

WHEREAS thereafter 1) Mr. Abdul Wahid 2) Mrs. Nurjehan Wahid 3) Mr. Mohammed
Usman 4) Mr. Mohammed Zohaib 5) Mr. M. L. Amarnath and 6) Mr. M. L. Amarnath
(HUF) ) and M/s. Kay Arr & Company sold the Office space measuring 1000 Sq. Ft
of Super Built up Area out of Unit bearing No.402 on Third Floor in favour of
Mrs. Vandana J. Moolchandani, the 12th LESSOR herein through a Registered Sale
Deed dated 05.08.2010 bearing Document No. 1946/2010-11, in Book I, stored in CD
No. KRID346 in the office of the Sub – Registrar, K. R. Puram, Bangalore.

WHEREAS the LESSOR No. 12 also got the Form B Property Register Extract in her
name issued by Bruhut Bangalore Mahanagara Palike (BBMP), Mahadevapura Zone,
bearing No. 325, Ward No. 56 issued on 09.09.2010 and have paid upto date
property tax to the concerned authority viz. BBMP.

WHEREAS thereafter 1) Mr. Abdul Wahid 2) Mrs. Nurjehan Wahid 3) Mr. Mohammed
Usman 4) Mr. Mohammed Zohaib 5) Mr. M. L. Amarnath and 6) Mr. M. L. Amarnath
(HUF)) and M/s. Kay Arr & Company sold the Office space measuring 1000 Sq. Ft of
Super Built up Area out of Unit bearing No. 402 on Third Floor along with One
Car Parking Space (Covered) in favour of Mr. Jai Prakash Moolchandani, the 13th
LESSOR herein through a Registered Sale Deed dated 05.08.2010 bearing Document
No. 1948/2010-11, in Book I, stored in CD No. KRID346 in the office of the Sub –
Registrar, K. R. Puram, Bangalore.

WHEREAS the LESSOR No. 13 also got the Form B Property Register Extract in his
name issued by Bruhut Bangalore Mahanagara Palike (BBMP), Mahadevapura Zone,
bearing No. 326, Ward No. 56 issued on 09.09.2010 and have paid upto date
property tax to the concerned authority viz. BBMP.

WHEREAS thereafter 1) Mr. Abdul Wahid 2) Mrs. Nurjehan Wahid 3) Mr. Mohammed
Usman 4) Mr. Mohammed Zohaib 5) Mr. M. L. Amarnath and 6) Mr. M. L. Amarnath
(HUF)) and M/s. Kay Arr & Company sold the Office space measuring 1000 Sq. Ft of
Super Built up Area out of Unit bearing No. 402 on Third Floor along with One
Car Parking Space (Uncovered) in favour of Mr. Dhanesh Kumar Notani, the 14th
LESSOR herein through a Registered Sale Deed dated 05.08.2010 bearing Document
No. 1950/2010-11, in Book I, stored in CD No. KRID346 in the office of the Sub –
Registrar.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

17



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg018.jpg]

 

14

WHEREAS the LESSOR No. 14 also got the Form B Property Register Extract in his
name issued by Bruhut Bangalore Mahanagara Palike (BBMP), Mahadevapura Zone,
bearing No. 327, Ward No. 56 issued on 09.09.2010 and have paid upto date
property tax to the concerned authority viz. BBMP.

WHEREAS thereafter 1) Mr. Abdul 2) Mrs. Nurjehan Wahid 3) Mr. Mohammed Usman 4)
Mr. Mohammed Zohaib 5) Mr. M. L. Amarnath and 6) Mr. M. L. Amarnath (HUF) had
entered into a Supplementary Agreement dated 23.06.2004 to the JDA mentioned
above, by virtue of the Supplementary Agreement the Terrace Area measuring 5000
Sq. Ft. falls to the share of M/s. Kay Arr & Co, the 15th LESSOR herein.

WHEREAS thus the LESSORS herein got the Form B of the Property Register in their
respective name and paid upto date tax, hence became the absolute owners and are
in joint possession of the Second Floor and Third Floor including Cafeteria in
Terrace in the Building known as “ROYAL STONE - THE TECH PARK” situated at
Benniganahalli, K. R. Puram, in Corporation Ward No. 29, Bangalore.

AND WHEREAS the LESSEE has requested the LESSORS to grant Lease of the Demised
Premised and the LESSORS having agree to grant such Lease, has offered the same
to the LESSEE, making the following representation:

1. That the LESSORS are the sole, legal and absolute owner of the Demised
Premises and that none else has any right, title, interest or share therein;

2. The LESSORS has the full right to Lease the Demised Premises to the LESSEE
and enter into this Deed in the regard

3. That the Demised Premises is free from all encumbrances, attachments, court,
or acquisition proceedings or charges of any kind;

4. That the LESSORS has not entered into any Deed or arrangement for sale or
letting out the Demised Premises with / to anyone else;

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg019.jpg]

 

15

AND WHEREAS the LESSEE relying on the representations made by the LESSORS with
regards to their right to Lease the Demised Premises fully fitted out with the
Fit outs as per the specifications annexed hereto as Annexure - B had entered
into this Lease Deed to take on Lease the Demised Premises.

NOW THIS LEASE DEED WITNESSES AS FOLLOWS:

That in consideration of the rents agreed to be paid by the LESSEE as set out in
this Lease Agreement and the LESSEE agreeing to comply with the covenants and
conditions mentioned herein, the LESSORS hereby grants by way of Lease to the
LESSEE, all that piece parcel of Property being land together with
Superstructures newly constructed Office Building bearing No. 301 & 302 on
Second Floor and 401, 402 & 403 on Third Floor each floor having a super built
up area 12060 Sq. Ft., and Cafeteria measuring 5,000 Sq. Ft., with 100 seating
capacity, 1 Gymnasium, and 24 seater Training Room at Terrace, along with TWENTY
FOUR car parking space, within the Building together with all rights,
appurtenances whatsoever underneath or above the surface, in the office building
known as “ROYAL STONE – THE TECH PARK” constructed on Composite Immovable
Property bearing Corporation Ward No. 29, situated at Benniganahalli, K. R.
Puram, in Corporation Ward No. 29, Bangalore , for a period of FIVE (5) years,
subject to the following terms and conditions:-

1.0 SECURITY DEPOSIT:

1.1 The LESSEE has agreed to pay a sum of Rs. 1,05,18,000/- (Rupees One Crore
Five Lakhs Eighteen Thousand Only) to the LESSORS through the LESSOR No. 15 i.e.
in the name of Mr. K. Ramesh, Proprietor of M/s. Kay Arr & Company herein as
Interest free Security Deposit being the (10) Ten Months rent for occupying the
Demised Premises; refundable on termination of the Term of this Lease Deed by
efflux of time or otherwise. Further the LESSORS No. 1 to 14 have authorized and
permitted the LESSOR No. 15 i.e. Mr. K. Ramesh, Proprietor of M/s. Kay Arr & Co
to collect the said Interest free Security Deposit on their behalf.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

\ LOGO [g134659ex10_50pg020.jpg]

 

16

1.2 The LESSEE has paid to the LESSORS through LESSOR NO. 15 i.e. Mr. K. Ramesh,
Proprietor of M/s. Kay Arr & Co, the initial deposit amount of Rs. 1,05,18,000/-
(Rupees One Crore Five Lakhs Eighteen Thousand Only) by way of Demand Draft vide
No. 503296 dated 28.09.2010 drawn on Deutsche Bank, M.G. Road Branch, Bangalore,
on the request of the LESSOR No. 1 to 14 and in the name of LESSOR No. 15
herein, the receipt of which is hereby acknowledged by all LESSORS herein

2.0 RATE OF RENT:

2.1 The LESSEE has agreed to pay the Lease Rent for the fully furnished “Demised
Premises” at Rs. 10,51,800/- (Rupees Ten Lakhs Fifty One Thousand Eight Hundred
Only) to the LESSORS herein proportionately in the following manner.

a) Rs.4,82,400/- for the Second Floor as follows:-

i. Rs.1,21,200/- to Lessor No.(l)

ii. Rs.1,21,200/- to Lessor No.(2)

iii. Rs.60,000/- to Lessor No.(3)

iv. Rs.60,000/- to Lessor No. (4)

v. Rs.1,20,000/- to Lessor No.(5)

b) Rs.4, 82,400/- for the Third Floor as follows:-

i. Rs.60,000/- to Lessor No.(6)

ii. Rs.60,000/- to Lessor No.(7)

iii. Rs.60,000/- to Lessor No.(8)

iv. Rs.60,000/- to Lessor No.(9)

v. Rs.61,200/- to Lessor No.(10)

vi. Rs.61,200/- to Lessor No.(11)

vii. Rs.40,000/- to Lessor No. (12)

viii. Rs.40,000/- to Lessor No. (13)

ix. Rs.40,000/- to Lessor No.(14)

c) Rs.87,000/- for Terrace Cafeteria to Lessor No.15

per month payable to the LESSORS herein, by cheque separately in their
individual names as mentioned above.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg021.jpg]

 

17

2.2. The LESSEE shall pay the rent regularly to the LESSORS on or before the
10th day of each and every month. All payments of the rent shall be paid to the
LESSORS after deducting the TDS and other applicable taxes (if any) and shall be
in form of Cheque only. The T.D.S. Certificates will be handed over to the
respective Lessors in the month of May every year.

2.3 The LESSORS shall provide written receipt for the Rent and the Security
Deposit paid by the LESSEE to the LESSORS.

2.4 The Rent payable by the LESSEE is inclusive of all rates, taxes, cess,
assessments and duties levied by the BBMP or any other authority to be paid in
respect thereof and is inclusive of all CAM payments required by the LESSEE
hereunder. The LESSORS agree to pay regularly all municipal taxes and cesses and
any other relevant taxes regularly to keep the property free from any
attachments etc. The LESSEE hereby agrees to pay the electricity charges, as
described in Clause 11 of this Lease Deed. The LESSEE also hereby agrees to pay
Service tax, as applicable, on the monthly rent.

3.0 DURATION:

3.1 The duration of the Lease in respect of the “Demised Premises” shall be
initially for FIVE (5) years and the Lease shall commence from 1st January 2011
(subject to handing over of the premises with interiors and all other facilities
by the LESSORS) and extend up to 31st December 2015.

3.2 The LESSEE agrees to occupy the premises for a Lock-in-Period of THREE (3)
years from the rent commencement date subject to Clause 22.4 herein below.

4.0 RENEWAL:

4.1 The LESSEE shall have the option to renew the Lease of the Demised Premises
for an additional term of 5 years on the same terms and conditions provided in
this Deed, subject to an escalation in all Rents by 4% per annum on the rent
last ended upon year as mentioned in the clause 1 below

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg022.jpg]

 

18

4.2 The LESSEE shall provide written notice 3 (Three) months prior to expiry of
current term to the LESSORS, if wished to exercise its option renew the Lease of
the Demised Premises. Such renewal shall be by execution and registration of
fresh Lease Deed for the renewed term of 5 years prior to expiry of the initial
term and at the cost and expenses of the LESSEE.

05 ENHANCEMENT

5.1 The LESSEE shall pay enhanced Rent for the use of the said Demised Premises
by 4% per annum on Rs.10,51,800/- (Rupees Ten Lakhs Fifty One Thousand Eight
Hundred Only) after the first year. After the completion of first year, the rent
shall be increased by 4% every year on the previous year Rent paid to the
LESSORS, further the enhancement shall be based on the same pro – rata basis on
the premises owned by the LESSORS herein.

6.0 TENANCY MONTH:

6.1 The tenancy month shall commence from the First day of the calendar month to
the last day of the same calendar month.

6.2 The Tenancy and the payment of rent shall commence from 15 days after the
final hand over of the Demised Premises with all facilities for plug and play
mode to the LESSEE.

6.3 Without prejudice, for the sake of clarity it agreed between the parties
that the Rent shall commence 15 days from date of hand over of possession with
all the facilities for plug and play mode of the Demised premises or 1st January
2011 which ever is later.

7.0 VACANT POSSESSION:

7.1 The LESSORS have agreed to handover peaceful, unencumbered, possession of
the Demised Premises to the LESSEE on 15th December 2010, along with fully
fitted out as per the specifications provided by the LESSEE to the LESSORS.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg023.jpg]

 

19

7.2 The LESSORS shall hand over to the LESSEE’S representative, all keys for the
Demised Premises.

7.3 In case of any delay by the LESSORS in handing over the possession of the
Demised Premises to the LESSEE on 15th December 2010, the LESSORS have agreed
that through LESSOR NO. 1 & 15 they shall pay the rent for the current location
of Rs. 30,00,000/- (Rupees Thirty Lakhs Only) for every month of delay where the
LESSEE is currently operating along with any additional expenses i.e.
Maintenance and other over heads at actuals without any demur and the same is
essence of this Lease Deed.

7.4 The LESSORS shall provide FIRE EXIT facility for all the Floors starting
from the Terrace Cafeteria to the Stilt area.

8.0 CAR PARKS:

8.1 The LESSEE shall have the exclusive right to use 24 numbers of car parking
spaces within the Building without any additional charge and is included in the
Demised Premises Rent. The car parking slots allotment plan is attached as
ANNEXURE - C to this Lease Deed.

9.0 CAFETERIA RENT:

9.1 The LESSOR No. 15 has agreed to provide the CAFETERIA measuring 5000 Sq. Ft.
consisting of 100 seating Capacity, 01 Gymnasium, and 24 seater Training Room at
Terrace of the Commercial / Office Building. The LESSEE shall pay the LESSOR No.
15 for the Cafeteria of Rs.87,000/- per month which is already included in the
RENT as mentioned in Clause 2.1 Supra.

10.0 PAYMENT OF TAXES:

10.1 The LESSOR No. 1 & 15 shall be responsible and bear and pay the property
taxes, land tax, municipal charges, license fee relating to the property, rates
and cesses payable to Bruhut Bangalore Mahanagara Palike / Bangalore Development
Authority and such regulatory authorities in regard to the “Demised Permit
Development

LESSOR NO.1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg024.jpg]

 

20

10.2 The Service tax or any other cess, levies by whatever name called imposed
by State or Central Government on the rent shall be payable the LESSEE.

10.3 In the event of the LESSOR No. 1 & 15 failing to pay the said taxes and if
demanded by the Statutory Authority from the LESSEE to pay, the LESSEE may at
its discretion and not to disrupt the use of the “Demised Premises”, if such
disruption is threatened, pay the municipal taxes under notice to the LESSORS
and deduct the same from the next month’s rent.

11.0 ELECTRICITY/WATER:

11.1 The LESSORS have agreed to provide 1 KVA of raw power for every One Hundred
(100) Sq. Ft. of Super Build Up are of the Premises and 100% power back up of
one (1) KVA of back up power for every One Hundred (100) Sq. Ft of Super Build
up Area of the Demised Premises and the same is sanctioned and commissioned by
the Bangalore Electricity Supply Company Limited (BESCOM).

11.2 The LESSEE agrees that any further additional electric power to the
“Demised Premises” shall be done at the cost and expense of the LESSEE. The
LESSORS promise that they shall co-operate in getting the additional power as
and when required by the LESSEE.

11.3 The LESSEE shall bear and pay the electricity charges directly to the
concerned Authority (BESCOM) with regard to the consumption of power in the
“Demised Premises” as per the separate meter provided therein, from the date of
commencement of the rent.

11.4 The LESSORS commits to the LESSEE for providing water and Sewage connection
to Sewerage treatment plant in accordance with the applicable laws. No
connection charge or consumption charges shall be payable by the LESSEE. The
water consumption charges are part of and included in the CAM charges payable by
the LESSEE to the Maintenance Authority.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg025.jpg]

 

21

11.5 The LESSORS have agreed to install a Generator Set to provide 100% backup
Power of 1 KVA of backup power for every 100 Sq. Ft of Super Built up Area of
the Demised Premises following amenities to the LESSEE without any further
additional Cost. The LESSEE shall pay for the back up power and the
proportionate transmission loss based on the separate meter provided to record
the LESSEE’s consumption.

11.6 It is the agreed that LESSORS shall be solely responsible for the
maintenance of the following equipments;

11.6.1 All A/C units provided within the Demised Premises by the LESSORS

11.6.2 Lifts and service e lifts

11.6.3 D. G. installed by the LESSORS

11.6.4 Any warranties/guarantees that may be applicable to the Fit Outs shall be
passed on to the LESSEE by the LESSORS on the handover of the Demised Premises.

12.0 USE OF PREMISES:

12.1. The LESSEE shall be permitted to use the “Demised Premises” for its
Business and related activities.

12.2. The LESSEE shall not in any manner carry out any unlawful, illegal or
dangerous activity in the “Demised Premises” and / or any manner disfigure the
Demised Premises or spoil its aesthetic appeal and/or diminish its value and/or
damage its facade or interiors, except normal wear and tear and Act of God.

12.3. The LESSEE shall not store any inflammable items without fully
implementing safety regulation required for the said purpose save and except
domestic fuel etc.;

12.4 The LESSEE shall not cause any nuisance or annoyance to the LESSORS or the
other occupants of the commercial complex building adjoining the Demised
Premises by throwing dirt, or refuse, or by creating any noise and not to do or
omit to do anything which would cause nuisance.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg026.jpg]

 

22

12.5 The LESSEE shall be entitled to affix a name plate and other signages of
the LESSEE, at the location as provided by the LESSORS on the facade of the
Demised Premises. The LESSEE will be allowed to install its signage in the lift
lobby and at the Building direction at the entrance of the building

12.6 The employees, officers, clients, customer, invitees, suppliers,
contractors and visitors of all kind whatsoever, of the LESSEE shall have free
and unimpaired, un-interrupted access to the Demised Premises at all times (365
days 24 hours). The LESSEE shall be entitled to enjoy the Demised Premises
peacefully as a tenant, to use the entrances, staircases, corridors, passages
and other common spaces in the Building for the purpose of ingress to and egress
from the Demised Premises.

13.0 STRUCTURAL ADDITIONS/INTERNAL ALTERATIONS:

13.1 The structural Addition/Internal Alterations made by the LESSOR as per the
instruction of the LESSEE to the DEMISED PREMISES shall be at their own cost.

14.0 SUB-LETTING:

14.1 The LESSORS permit the LESSEE to transfer/assign or sub-let this Lease or
any part thereof, to any of its sister/group companies, or any other companies
which is a subsidiary or holding company or associate company, to occupy and use
the Demised Premises in the same capacity as that of the LESSEE herein, in
writing. The LESSORS also agrees to permit any company to use the Demised
Premises on merger/acquisitions or amalgamation with the LESSEE and the same
shall be intimated to the LESSORS No. 1 and 15 in writing. The Lease shall be
binding on the Transferee.

15.0 REPAIRS AND MAINTENANCE:

15.1 The LESSOR No. 1 & 15 agrees to maintain the “Demised Premises” in respect
of minor repairs at its own cost and expense immediately;

LESSORNO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg027.jpg]

 

23

15.2 The LESSORS have authorized LESSOR NO. 1 & 15 i.e. Mr. Azeez Mohammed and
KAY ARR & Co jointly and severally attend to all Repairs and Maintenance. As
such on being intimated of any need for major repairs KAY ARR & Co will get the
same repaired within Fifteen days of the intimation being received failing which
the LESSEE may at their discretion get the repairs carried out and the LESSORS
shall repay the such amount within 15 days from the date of receipt of invoice
in this regards failing which the LESSEE is entitled to deduct the amounts spent
from the future rent payable.

15.3 The LESSORS through LESSOR NO. 15 i.e. KAY ARR and Co shall take care of
any major repairs to the “Demised Premises” which may be in the nature of
structural repairs, major leakage or repair caused due to tempest, fire,
earthquakes or any other natural calamity and the LESSEE shall not be
responsible for any capital expenditure.

16.0 COMMON AREA MAINTENANCE:

16.1 The LESSOR No. 1 & 15 i.e. Mr. Azeez Mohammed and M/s. Kay ARR & Co have
agreed to maintain the Demised Premises as per the separate Maintenance
Agreement entered into between LESSOR No. 1& 15 and LESSEE herein. The LESSOR
No. 1 & 15 and LESSEE shall be abide by the terms and conditions of the
Maintenance Agreement.

17.0 INSPECTION:

17.1 The LESSEE shall permit the LESSORS or their authorized agents shall have
the right to enter upon the Demised Premises for inspection and carrying out
repairs at reasonable business hours of operation in the day after prior written
request and consent of the LESSEE and in the presence of a representative.

18.0 SALE AND ALIENATON:

18.1 In the event of the LESSORS disposing/selling of the “Demised Premises”
then in that event, such sale of the “Demised Premises” shall be subject to the
leasehold rights of the LESSEE, and the LESSORS shall inform such Purchaser of
the leasehold rights of the LESSEE herein and the LESSEE shall then be required
to pay the Lease rent to the new owner. The terms and conditions of this Lease
shall continue to bind the LESSEE and the new Landlord/s.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg028.jpg]

 

19.0 TITLE GUARANTEE:

19.1 The LESSORS grant the Lease with full title guarantee over the Demised
Premises.

19.2 The LESSORS have furnished the copy of the following documents:

19.2.1 All Ownership/title documents

19.2.2 Land Revenue Record

19.2.3 Latest Property Tax Paid Receipt for the year 2010-11, further every year
LESSOR No. 1 & 15 agrees to provide Tax paid Receipts for the future years

19.2.4 Form B of the Property Register Extract in the name of LESSORS

19.2.5 Statutory Permissions obtained for the Commercial Building.

19.2.6 Title Certificate

19.3 The LESSORS in addition to the above shall forward to the LESSEE additional
documents as and when required for due diligence or for any other requirement.

20.0 ALL INSURANCE RISK:

20.1 The LESSORS shall insure with respect to the entire building and the
amenities affixed thereon and belonging to the LESSORS. The insurance shall
include all risk insurance which includes riots, floods, tempest, fire,
earthquake all kinds of natural calamity, terrorist actions etc and the charges
thereof being included in the rent during the subsistence of this Lease Deed.

20.2 The LESSEE shall insure their office equipments and other assets in the
Demised Premises at its own cost and expenses.

20.3. In the event of the LESSEE installing any device, equipment which is in
the nature of being inflammable and likely to cause damage to the structure or
the “Demised-Premises”, the LESSEE shall then insure the “Demised Premises” at
its cost and keep the same renewed till the termination of the Lease.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

24



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg029.jpg]

 

21.0 INDEMNITY:

21.1 The LESSORS declare and assure that they have obtained necessary permission
from the concerned authorities, for construction of the Demised Premises and
have also in their possession all relevant original records and documents of
good Title of the Demised Premises, Building Plan Sanctions, Commencement
Certificate, etc. However the LESSORS are under the process of obtaining the
requisite ‘Occupancy Certificate’ from Concerned Authorities. The same as and
when obtained shall be handed over-to LESSEE. However for the sake of abundant
caution the LESSORS have hereby executing a Separate Deed of Indemnity in favor
of the LESSEE till such time the Occupancy Certificate is issued by the
concerned authority.

22.0 TERMINATION OF LEASE:

22.1 By efflux of time;

22.2 In the event of the LESSEE committing any breach of any of the terms of
this Lease or defaults in payment of 3 consecutive rents, or as mutually agreed
between the Parties and recorded in writing, then in that event the LESSORS
shall give notice of such default by the LESSEE and the LESSEE must, within 30
days of the receipt of such notice, rectify such default, failing which this
Lease will stand terminated and the LESSEE shall hand over and deliver vacant
possession of the “Demised Premises” to the LESSORS.

22.3 In the event of the LESSORS committing breach of any of the terms of this
Lease, the LESSEE shall be entitled to terminate this Lease without financial
penalty at any time during the Lease Term after giving 30 days notice to rectify
the breach and on the failure of the LESSORS to rectify the breach within this
notice period.

22.4 The LESSEE may terminate this Lease by giving the LESSORS Sixty (60) days
prior notice in writing, after the Lock-in-Period of Three (3) year as mentioned
in Clause 3.2 of this Lease Deed.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

25



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg030.jpg]

 

22.5 The Parties herein have agreed that the Demised Premises can not be
terminated partly by the LESSORS in their individual capacity, in other words
that the LESSORS can not terminate the Lease to their respective share of
Demised Premises separately.

23.0 RETURN OF PREMISES:

23.1 The LESSEE shall on termination of Lease or earlier determination of Lease
in terms hereof, return the “Demised Premises” in the same condition when taken
by the LESSEE on the execution of this Lease Deed along with all the interiors
as provided by the LESSORS subject to normal wear and tear. The LESSEE agrees to
get the minor civil work done in respect of damages caused to the Demised
Premises.

24.0 MODIFICATION/VARIATION:

24.1 No change, variation or modification of any of the terms and conditions set
forth herein shall be valid unless incorporated as an amendment to this Lease
and signed by the duly authorized representatives of both the parties;

25.0 REFUND OF SECURITY DEPOSIT:

25.1 The LESSORS covenants with LESSEE to return the Deposit amount of Rs.
1,05,18,000/- (Rupees One Crore Five Lakhs Eighteen Thousand Only) as mentioned
in Clause 1 Supra, after deduction of any amount permitted by the Lease on the
day of vacating and handing over the key of the Demised Premises.

25.2 The LESSOR No. 15 is hereby agreed to take the sole responsibility of
repaying the above mentioned Interest Free Security Deposit to the LESSEE
irrespective of payment by the other LESSORS to LESSOR No. 15 without any demur
as and when payable to the LESSEE.

25.3 In the event of the delay in payment of the Security Deposit the LESSORS
shall become liable to pay interest on the delayed period at the rate of 12% per
month or part thereof. During the delayed period LESSEE will be entitled to
occupy the Said Premise without payment of any rent thereof

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

26



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg031.jpg]

 

26.0 ARBITRATION: 2010-2011

26.1 The Parties agree that in case of any dispute arising in respect of this
Lease, the matter shall be referred to an Arbitrator, in consonance with the
provisions of the Indian Arbitration and Conciliation Act, 1996, or as may be
amended from time to time. The decision of the Arbitrator so appointed shall be
binding upon the LESSORS and the LESSEE.

27.0 LANGUAGE, JURISDICTION AND ARBITRATION VENUE:

27.1 The proceedings shall be held at Bangalore and conducted in the English
language. The Courts in Bangalore shall alone have jurisdiction with regard to
this Lease;

28.0 SEVERANCE:

28.1 In the event that any provision or condition of this Lease are declared by
any judicial or other competent authority to be void, voidable, illegal or
otherwise unenforceable or indications of the same are received by either of the
parties from any relevant competent authority, the parties shall amend that
provision in such reasonable manner as achieves the intention of the parties
without illegality, or at the discretion of the Parties it may be severed from
this Lease and the remaining provisions of this Lease shall remain in full force
and effect;

29.0 GENERAL PROVISION:

29.1 The LESSEE must comply in all respects with the requirements of any
statutes, and any other obligations so applicable imposed by law or by any
byelaws, applicable to the Premises or the trade or business for the time being
carried on there.

29.2 LESSOR and LESSEE acknowledge that no broker or leasing representative is
acting as agent for the LESSEE and that any commissions earned by any agent for
the LESSOR shall be the liability of the LESSOR. Further the LESSEE affirms that
it has no liability for any leasing/brokerage commission.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

27



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg032.jpg]

 

30.0 ENTIRE DEED:

30.1 The Parties acknowledge that this Lease Deed and these conditions contain
the whole Deed between the parties and they have not relied upon any oral or
written representations made;

31.0 NOTICE AND SERVICE NOTICE:

31.1 For the sake of clarity all notices to the LESSORS shall be addressed to
LESSOR No. 15 i.e. KAY ARR & COMPANY with respect to maintenance, breach,
termination etc, except for service of summons and other legal issues in case of
any during the subsistence of this Lease Deed.

31.2 No notice shall be deemed to have been served upon the either of the
parties to the Lease Deed unless a written Notice is delivered under
Acknowledgement Due to the address stated below;

32.0 ADDRESS FOR NOTICE:

32.1 Unless otherwise notified in writing with acknowledgement due, the address
for notice/correspondence of either the LESSORS or LESSEE shall be as under:

Address of LESSORS:

1. Mr. Azeez Mohammed, residing at No. 37, Berlie Street, Langford Town,
Bangalore – 560 025 ,

2. Mrs. Fareeda Azeeza, residing at No. 37, Berlie Street, Langford Town,
Bangalore – 560 025

3. Mr. Syed Suhale Ahmed, residing at No. 981, Baba Foundation, Lakshmanaswami
Road, K. K. Nagard (West) Chennai – 600078, Tamilnadu

4. Mr. Syed Shakeel Ahmed, residing at No. 20, Bharathinagar, Rampet – 632 403,
Tamilnadu

5. Mrs. Najmunissa, residing at No. 15, Wellington Street, Richmond Town,
Bangalore 560 025

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSORNO. 2 TO 14 LESSEE

28



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg033.jpg]

 

6. Mrs. Saroja Thyagarajan, residing at No. 4/C, North Public Square Road,
Basavangudi, Bangalore – 560 004

7. Mr. T. V. Prasad, residing at No. 4/C, North Public Square Road, Basavangudi,
Bangalore – 560 004

8. Ram Sundar Sugavanam HUF, represented by its Kartha Dr. Ram Sundar
Sugavanam,, residing at No. 5 A, Ramakrishna Road, Salem – 636 007

9. Dr. Kalpa Sundar, W/o Dr. Ramsundar Sugavanm, aged about 42 years, residing
at No. 14,West Bourne, Edgbasten, Birmingham,B153 TJ UK, also residing at
No. 4/C, North Public Square Road, Basavangudi, Bangalore – 560 004

10. Mr. Munavar Yunus Jaliwala, residing at No. C- 505, Mantri Greens, Sampige
Road, Malleshwaram, Bangalore – 560 003

11. Mr. Faizal Yunus Jaliwala, residing at No. C- 505, Mantri Greens, Sampige
Road, Malleshwaram, Bangalore – 560 003

12. Mrs. Vandana J. Moolchandani, residing at Flat. No. 403, M. M. Nanjappa
Manor, 7, Nanjappa Road, Shanthinagar, Bangalore – 560 027

13. Mr. Jaiprakash Moolchandani, residing at Flat. No. 403, M. M. Nanjappa
Manor, 7, Nanjappa Road, Shanthinagar, Bangalore – 560 027

14. Mr. Dhanesh Kumar Notani, residing at No. 1/59, 2nd Floor, Sunder Vihar,
Paschim Vihar, New Delhi – 110 063

15. M/s. Kay Arr & Company having its Office at No. B02, Trump Tower, 5/2, Eagle
Street, Langford Town, Bangalore – 560 025, represented by its Proprietor Mr. K.
Ramesh.

Address of LESSEE:

TRX Technologies India Private Limited.,

Having its registered office at C/o, Kochhar & Co., # 201, Prestige Sigma, No. 3
Vital Mallya Road, Bangalore-560001, Karnataka

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

29



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg034.jpg]

 

33.0 LEASE REGISTRATION:

33.1 The LESSEE confirms that Stamp Duty and Registration charges applicable for
the Lease registration would be borne in full by the LESSEE.

34.0 REPRESENTATION. WARRANTIES AND INDEMNITY

34.1 The LESSORS hereby represents and warrants to the LESSEE on the date of
this Deed that,

a) The LESSORS are the absolute joint owners of the Demised Premises which free
and clear of all encumbrances,

b) The LESSOR has power to enter into and perform its obligation under this
Deed.

c) The Lease Deed executed by the LESSORS in favor of LESSEE is legal, valid,
binding and enforceable and there have been no amendments thereto or defaults
there under.

d) The LESSORS have not enter into Lease or agreed to Lease any of its present
or future rights, title and interest in and to the Demised Premises other than
this Lease Deed.

e) There are no suits, action or administrative or other proceedings pending,
threatened in respect of Demised Premises or likely which may have a material
adverse effect on the ability of the LESSORS to perform and meet its obligations
under this Deed.

f) All information and documents given by the LESSOR to the LESSEE, in
connection with the Demised Premises under this Deed are true and accurate in
all material respect and are not misleading and do not omit material facts.

g) The LESSEE, its agents, representatives, employees and guests shall be
entitled to use and occupy the Demised Premises for carrying on the business
activities of the LESSEE.

h) The LESSEE, its agents, representatives, employees-and guests shall have
unimpaired access to and use of the Demised Premises at all times, during the
day or the night for all the 365 days of a year on a 24 hours seven days a week
during the entire term of the Lease, including extensions if any thereof,
including access to the parking spaces and common areas.

i) The LESSEE, on paying the Rent in terms of this Deed on the due dates thereof
and in the manner herein provided and observing and performing the covenants,
conditions, and stipulations herein contained and on its part to be observed and
performed, shall permitted unimpeded use and occupation of the Demised Premises
during the period of

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

30



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg035.jpg]

 

the Deed, without any let, obstruction, eviction, interruption and/or
disturbance, claim and demand whatsoever by the LESSORS or any person or persons
lawfully or equitably claiming by, from, under or in trust for the LESSORS. j)
The LESSORS are and shall continue to be in compliance with all
laws/regulations/rules applicable to the Demised Premises, including all the
rules, regulations and by-laws of any governmental or other local or municipal
authority or other concerned

authority/agency having jurisdiction over the Demised Premises. k) The Demised
Premises will be in compliance with the requirements of fire safety norms, rules
and regulations as applicable in Bangalore and the LESSORS shall keep the LESSEE
indemnified and harmless from any loss/damage suffered/incurred arising of
breach thereof on the part of the LESSOR. 1) The LESSORS shall ensure that the
LESSEE enjoys peaceful, uninterrupted possession to the Demised Premises and
uninterrupted access to the Common Area and amenities in the Building.

The LESSORS will indemnify and hold the LESSEE free and harmless of any demands,
damages, losses, costs (including without limitation reasonable attorneys’ fees,
etc.) claims, actions, or proceedings by others in relation to any breach of the
representations and warranties contained herein.

35.0 FORCE MAJEURE

35.1 Notwithstanding anything to the contrary contained in this Deed, in the
event that either party is delayed or hindered in or prevented from, the
performance of any act by reason of acts of god, natural calamities, strikes,
riots, fire, floods, accident, any law or regulation of any government or any
act or condition whatsoever belong the reasonable control of such party (a force
majeure event), a performance of such act will be excused for the period for the
delay and the period of the performance of such act will be extended for a
period equivalent to the period of such delay provided that;

a) such party provides notice as soon as possible to the other party of the
occurrence of the Force Majeure Event and

b) such Party continues to make reasonable endeavors to resume performance of
its obligations.

LESSOR NO. 1 LESSOR NO. 15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

31



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg036.jpg]

 

35.2 Notwithstanding anything contained in this Deed, the Parties shall not be
bound by the obligations of the Lock In Period if the Lease is terminated due to
the occurrence of a Force Majeure Event

36.0 JOINT RECIPIENTS:

36.1 If the receiving party consists of more than one person, a notice to one of
them shall be considered as the notice to all.

37.0 HEADINGS:

37.1 The Headings to various Clauses hereinabove, are given for sake of
convenience and easy reference only and they do not in any manner either govern
or interpret the meaning thereof;

38.0 LEASE DEED:

38.1 This Lease Deed is executed in 2 sets. The LESSEE shall retain the Original
and the LESSORS shall retain the Duplicate. Both the Deeds shall be equally
valid. It is however, understood and agreed between the LESSORS that for the
sake of convenience the Duplicate Copy of the Lease Deed will be in custody and
held in trust by the LESSOR No. 15 i.e. KAY ARR & Company

LESSOR NO. 1 LESSOR NO.15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

32



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg037.jpg]

 

SCHEDULE ‘A” PROPERTY

All that piece and parcel of Composite Immovable Property which is now known as
and bearing Corporation No. 100, situated in Benniganahalli, K. R. Puram in
Corporation Ward No. 29, Bangalore totally measuring 31,072 Sq. Ft. bounded on

North by : Old Madras Road

South by : 30 feet Road and Property of Bhanu Jairam

East by : 30 feet Road

West by : Old Choultry and property of Bhanu Jairam

SCHEDULE ‘B’ PROPERTY (Demised Premises)

All that piece parcel of Property being land together with Superstructures newly
constructed Office Building bearing No. 301 & 302 on Second Floor and 401, 402 &
403 on Third Floor each floor having a super built up area 12060 Sq. Ft., and
Cafeteria measuring 5,000 Sq. Ft., with 100 seating capacity, 1 Gymnasium, and
24 seater Training Room at Terrace, along with TWENTY FOUR car parking space
within the Building, together with all rights, appurtenances whatsoever
underneath or above the surface, in the office building known as “ROYAL STONE –
THE TECH PARK” constructed on Schedule ‘A’ Property.

LESSOR NO. 1 LESSOR NO.15 GPA HOLDERS FOR LESSOR NO. 2 TO 14 LESSEE

33



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg038.jpg]

 

IN WITNESS WHEREOF, all parties to this Deed have put their name and signature
on day, month and year first herein above mentioned before the following
witnesses.

SIGNED AND DELIVERED BY THE LESSORS

1) Mr. Azeez Mohammed

2) Mrs. Farida Azeez

3) Mr. Syed Suhale Ahamed

4) Mr. Syed Shakeel Ahmed

5) Mrs. Najmunissa

6) Mrs. Saroja Thyagarajan

7) Mr. T. V. Prasad

8) Ram Sundar Sugavanam HUF, by its Kartha Dr. Ram Sundar Sugavanam

9) Dr. Kalpa Sundar

10) Mr. Munavar Yunus Jaliwala

11) Mr. Faizal Yunus Jaliwala

12) Mrs. Vandana J. Moolchandani

13) Mr. Jaiprakash Moolchandani

14) Mr. Dhanesh Kumar Notani Represented by their GPA Holder

Mr. Azeez Mohammed and Mr. K. Ramesh

15) M/s. Kay Arr & Company

Represented by its Proprietor Mr. K. Ramesh

34



--------------------------------------------------------------------------------

LOGO [g134659ex10_50pg039.jpg]

 

SIGNED AND DELIVERED BY THE LESSEE

TRX Technologies India Private Limited, Represented by its Authorized
Representative Mr. Venkat Rao

WITNESSESS:

Name and Address Signature 1. 2.

Encl:

1. Annexure –A :- Drawing / Floor Plans for 2nd Floor, 3rd Floor and Terrace
Floor Plan

2. Annexure – B :- Specifications for Demised premises/ Schedule ‘B’ Property

3. Annexure – C :- Car Parking Plan

Drafted by :-

35